Exhibit 10.4

NONQUALIFIED STOCK OPTION CERTIFICATE

(Optionee: James E. Rogers

April 4, 2006 Grant Date)

THIS CERTIFIES THAT on the above-specified Grant Date, James E. Rogers
(“Optionee”) has been awarded an OPTION to purchase an aggregate of one million,
eight hundred seventy-seven thousand, six hundred forty six (1,877,646) shares
of DUKE ENERGY CORPORATION Common Stock, no par value, at a price per share of
$29.14, subject to the terms and conditions of this Certificate and the related
Nonqualified Stock Option Agreement specifying the same Optionee and Grant Date
as this Certificate (the “Agreement”).

THE OPTION shall expire ten (10) years from the Grant Date of this Certificate.
Except as may be otherwise provided in the Agreement, the right to exercise THE
OPTION shall vest as to a portion of the aggregate number of shares set forth
above in accordance with the following schedule:

 

Number of Shares

   Upon Optionee remaining
continuously employed with the
Company and Subsidiaries from
the Grant Date through

625,882

   April 3, 2007

625,882

   April 3, 2008

625,882

   April 3, 2009

THE OPTION, shall not be exercisable unless and until, and then only to the
extent it is vested and shall not be exercisable as to less than twenty-five
(25) shares, or, if less, all remaining shares then exercisable. Except as
otherwise provided in the Agreement, no shares acquired upon exercise of the
Option shall be sold, transferred, exchanged, assigned, pledged, hypothecated,
alienated or otherwise encumbered until April 3, 2009 or, if earlier, the
termination of the Optionee’s continuous employment by Duke Energy Corporation
(including its subsidiaries).

IN WITNESS OF its agreement to be bound by the provisions of this Certificate
and the Agreement, DUKE ENERGY CORPORATION has caused this Certificate to be
signed on its behalf by its duly authorized officer this      day of April 2006
in duplicate.

 

ATTEST     DUKE ENERGY CORPORATION By:  

 

    By:  

 

        James H. Hance, Jr.   Corporate Secretary     Its:   Chairman,
Compensation Committee



--------------------------------------------------------------------------------

IN WITNESS OF Optionee’s acceptance of THE OPTION and Optionee’s agreement to be
bound by the provisions of this Certificate, the Agreement (including, but not
limited to, Section 12 thereof, entitled “Optionee Confidentiality Obligations”)
and the Plan, Optionee has signed this Certificate this 5th day of April 2006.

 

 

 

James E. Rogers



--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

(Optionee: James E. Rogers

April 4, 2006 Grant Date)

THIS AGREEMENT is made as of the Grant Date specified above (the “Grant Date”),
between Duke Energy Corporation, a Delaware corporation (the “Corporation”), and
the Optionee specified above (the “Optionee”).

RECITALS

The Corporation has entered into an employment agreement with the Optionee dated
April 4, 2006 (the “Employment Agreement”), pursuant to which it has agreed to
make certain equity-based awards to the Optionee, including the award
memorialized by this Agreement. The Corporation has assumed the 1998 Long-Term
Incentive Plan that, prior to the consummation of the transactions contemplated
by the Agreement and Plan of Merger dated May 8, 2005, by and among the
Corporation, Duke Energy Corporation, a North Carolina corporation (“Old Duke”),
Cinergy Corp., Deer Acquisition Corp. and Cougar Acquisition Corp., was
maintained by Old Duke (the “Company Plan”). The grant memorialized by this
Agreement is not made pursuant to the Company Plan; however, for convenience, it
shall be deemed to be made pursuant to a plan document with terms substantially
identical to the Company Plan (such deemed plan document, the “Plan”). The
applicable terms/provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (except to
the extent a term is otherwise defined herein).

1. Grant and Designation of Option. Pursuant to the provisions of the Employment
Agreement, the Corporation hereby grants to the Optionee, subject to the terms
and conditions of the Employment Agreement, this Agreement, and the related
Nonqualified



--------------------------------------------------------------------------------

Stock Option Certificate specifying the same Optionee and Grant Date as this
Agreement, which certificate is incorporated herein by reference (the
“Certificate”), the right and option to purchase from the Corporation the
aggregate number of shares of common stock, 1,877,646 par value, of the Company
(“Common Stock”) set forth on the Certificate at the per share price set forth
on the Certificate (the “Option Price”), subject to any adjustment as provided
in this Agreement or the Plan (collectively, the “Option”). The Option is not an
incentive stock option within the meaning of Code Section 422A. This Agreement,
together with the Certificate, shall constitute an “Award Agreement” under the
Plan.

2. Term of Option and Vesting. Subject to earlier forfeiture, termination,
acceleration or cancellation of the Option as provided in this Agreement or the
Certificate, the term of the Option shall be for a period of ten (10) years from
the Grant Date. Subject to the provisions of this Agreement, the Option shall
vest at such times and as to such number of shares as determined on the basis of
the schedule set forth on the Certificate.

3. Method of Exercise. To the extent that the right to purchase shares has
become vested, the Option, or any part thereof, may be exercised by giving
signed, written notice of exercise to the Corporation (the “Exercise Notice”)
specifying the number of shares to be purchased, subject to Section 10. The date
of exercise shall be the date the properly completed Exercise Notice is
delivered to the Corporation. The Exercise Notice shall be accompanied by
payment of the aggregate Option Price for the shares to be purchased, in the
following manner:

 

  (a) in U.S. dollars by personal check, bank draft or money order payable to
the order of the Corporation, or by wire transfer or direct account debit; or

 

  (b) by delivery of shares of Common Stock or other securities of the



--------------------------------------------------------------------------------

     Corporation with a Fair Market Value on the date of exercise at least equal
to the Option Price for the shares being purchased, provided, that in the event
any such share so delivered was acquired by Optionee pursuant to the Plan, or
pursuant to a similar plan of the Corporation or Subsidiary, such share,
throughout the six (6) month period immediately preceding such delivery, must
(i) be owned by Optionee, (ii) not have been used or acquired in any “stock for
stock” swap transaction, and (iii) not be subject to any restriction upon
transferability or other incident of ownership or forfeiture condition imposed
by the respective plan; or

 

  (c) by combination of the methods described in paragraphs (a) and (b) above.

For purposes of paragraph (a) above, if, and in such manner, as the Optionee is
permitted by the Corporation’s Executive Compensation and Benefits Department,
and which is not contrary to federal or state securities or other laws, rules
and regulations, the Optionee may provide for the payment of the aggregate
Option Price for the shares to be purchased by delivering a properly executed
Exercise Notice together with irrevocable instructions to a broker to promptly
deliver to the Corporation the amount of such aggregate Option Price. The
Corporation, acting through its Executive Compensation and Benefits Department,
may comply with applicable law by restricting the manner by which the Optionee
may pay the Option Price or permitting an alternate method therefore.

Subject to Section 4 and the other applicable provisions of this Agreement and
the Plan, in the event of the exercise of the Option, the Corporation shall
deliver to the Optionee or, if applicable, to a broker designated by the
Optionee, a certificate representing the shares of Common Stock purchased as a
result of the exercise.



--------------------------------------------------------------------------------

No partial exercise of the Option may be for fewer than twenty-five (25) shares
or the full number of shares as to which the Option is exercisable at the time
of such partial exercise, if less than twenty-five (25) shares.

4. Tax Withholding. Shares of Common Stock shall not be issued upon the exercise
of the Option unless all federal, state and other governmental withholding tax
requirements arising from such exercise have been satisfied by the Optionee or
provision therefor has been made to the satisfaction of the Executive
Compensation and Benefits Department. Notwithstanding the foregoing, to the
extent that Optionee fails to timely tender to the Corporation sufficient cash
to satisfy withholding for tax requirements, such withholding shall be applied
to reduce the number of shares of Common Stock that would otherwise be
deliverable upon exercise of the Option.

5. Nonalienation. The Option granted hereunder is not assignable or transferable
by the Optionee otherwise than by will or the laws of descent and distribution,
and is exercisable, during the Optionee’s lifetime, only by the Optionee. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Option, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon,
or other voluntary or involuntary attempted alienation of, the Option, or any
right or privilege conferred hereby, the Option and the right and privilege
conferred hereby shall immediately become null and void. Notwithstanding the
foregoing provisions of this Section 5, in accordance with Section 6.5 of the
Plan, the Optionee may, with the advance approval of the Committee, transfer or
assign some or all of the Option granted hereunder to members of the Optionee’s
immediate family (as determined by the Committee) or to trusts, partnerships or
corporations whose beneficiaries,



--------------------------------------------------------------------------------

members or owners are members of the Optionee’s immediate family. Any such
transfer or assignment shall be subject to the terms and conditions specified by
the Committee as described in an Option Transfer Agreement to be executed by the
Corporation, the Optionee and the assignee or transferee. Except to the extent
provided in Sections 3 or 4 above or the foregoing provisions of this Section 5,
in no event may shares of Common Stock subject to the Option be sold,
transferred, exchanged, assigned, pledged, hypothecated, alienated or otherwise
encumbered until April 3, 2009 or, if earlier, the termination of the Optionee’s
continuous employment by the Corporation (including its subsidiaries).

6. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock subject to the Option prior to the
date of issuance to Optionee of a certificate or certificates for such shares.

7. Effect of Termination of Employment. Except as otherwise provided in
Section 7(a) or 7(b), below, the Option shall be forfeited in the event of the
termination of the Optionee’s continuous employment by the Corporation
(including its subsidiaries). The Committee may make such provision as it deems
appropriate if the Optionee is on approved leave of absence from such
employment. The Option shall be subject to the following provisions in the case
of the cessation of the Optionee’s employment during the term of the Option:

 

  (a) In the event that the Optionee’s continuous employment by the Corporation
(including Subsidiaries) terminates by reason of death or disability (meaning
any physical or mental illness or injury that precludes the Optionee from
performing any job for which he is qualified and able to perform based upon his
education, training or experience), any portion of the Option that is not then
vested shall immediately become vested.



--------------------------------------------------------------------------------

  (b) In the event that the Optionee’s continuous employment by the Corporation
(including Subsidiaries) terminates for any other reason, a portion of each
unvested Option unit shall immediately vest, such portion to be equal to (i) the
number of days elapsed at the time of termination (inclusive) in the vesting
period not yet concluded at the time of termination divided by (ii) the number
of days in the vesting period not yet concluded at the time of termination.

Subject to the limitations described in the foregoing provisions of this
Section 7, the Option may be exercised, to the extent vested, at any time within
ten (10) years from the Grant Date; provided that, if the Optionee’s employment
terminates by reason of “Cause” within the meaning of Exhibit B to the
Employment Agreement, the Option may be exercised, to the extent vested, at any
time within ninety (90) days from the date of termination (provided that in no
event may the Option be exercised more than ten (10) years from the Grant Date),
after which time the Option shall expire.

 

  8. Adjustments.

 

  (a) If the outstanding shares of Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
or property of the Corporation or another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split up, combination
of shares or otherwise), or if the number of such shares of Common Stock shall
be increased by a stock dividend or stock split, there



--------------------------------------------------------------------------------

     shall be substituted for or added to each share of Common Stock then
subject to the Option the number and kind of shares of stock or other securities
or property into which each outstanding share of Common Stock shall be so
changed, or for which each such share shall be exchanged, or to which each such
share shall be entitled, as the case may be. The Option shall also be amended,
as to the shares then subject thereto, as to price and other terms as the
Committee may deem necessary or appropriate to reflect such events. If there
shall be any other change in the number or kind of outstanding shares of Common
Stock, or of any stock shall have been changed, or for which it shall have been
exchanged, and if the Committee shall in its sole discretion determine that such
change equitably requires an adjustment in the Option, such adjustment shall be
made by the Committee and shall be effective and binding upon the Optionee. In
making any such substitution or adjustment pursuant to this Section 8,
fractional shares may be ignored.

 

  (b) The Committee shall have the power, in the event of any merger or
consolidation of the Corporation with or into any other corporation, or the
merger or consolidation of any other corporation with or into the Corporation,
to amend the Option to permit the exercise thereof in whole or in part at any
time, or from time to time, prior to the effective date of any such merger or
consolidation and to terminate the Option as of such effective date. In no event
may the Option be exercised more than ten (10) years from the Grant Date.



--------------------------------------------------------------------------------

9. Notices. Except as otherwise provided in this Agreement, any notice to be
given to the Corporation under this Agreement shall be addressed to the
Executive Compensation and Benefits Department—Stock Option (PB04A), Duke Energy
Corporation at P. O. Box 1244, Charlotte, North Carolina 28201-1244, and any
notice to be given to the Optionee under this Agreement shall be addressed to
the Optionee at the address for the Optionee obtained from the records of the
Corporation’s Executive Compensation and Benefits Department; provided, however,
that either party may substitute a different address by notice in writing to the
other. Except as otherwise provided in this Agreement, any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope addressed as aforesaid and deposited, postage prepaid, in a post office
or branch post office regularly maintained by the United States Government.

10. No Employment Rights. Nothing in the Plan, this Agreement or the Certificate
shall confer upon the Optionee the right to continue in the employment or the
service of the Company or any Subsidiary, or affect the right of the Corporation
or any Subsidiary to terminate the employment or service of the Optionee at any
time for any, or no, reason.

11. Successors and Assigns. This Agreement shall bind and inure to the benefit
of, and be enforceable by, the Corporation, and its successors and assigns, and
the Optionee, and the Optionee’s successors and assigns expressly permitted by
Section 5.

12. Optionee Confidentiality Obligations. In accepting the Option, Optionee
acknowledges that Optionee is obligated under company policy, and under
federal/state law to protect and safeguard the confidentiality of trade secrets
and other proprietary and confidential information belonging to the Corporation
and the Subsidiaries that are acquired by Optionee during Optionee’s employment
with the Corporation and the Subsidiaries, and



--------------------------------------------------------------------------------

that such obligations continue beyond the termination of such employment.
Optionee agrees to notify any subsequent employer of such obligations and that
the Corporation and the Subsidiaries, in order to enforce such obligations, may
pursue legal recourse not only against Optionee, but against a subsequent
employer of Optionee.

13. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware applicable to transactions
that take place entirely within the State of Delaware and, where applicable, the
laws of the United States.

14. Determinations. Determinations by the Committee, or its delegatee, shall be
final and conclusive with respect to the interpretation of the Plan, the
Certificate or this Agreement.

15. Conflicts with Plan and Correction of Errors. In the event that, due to
administrative error, the Certificate and this Agreement do not accurately
reflect an option properly granted to the Optionee pursuant to the Employment
Agreement, the Corporation, acting through its Executive Compensation and
Benefits Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.

By their execution of the Certificate, the Corporation and Optionee enter into
this Agreement and agree to be bound by its provisions.